In the above case the appellant was convicted of statutory rape upon a female under the age of fifteen years, in the District Court of Galveston County, Texas, and his punishment fixed at confinement in the penitentiary for a period of twenty-five years.
There appears to be only one bill of exceptions in the record, which is as follows: "Be it remembered that on the trial of the above entitled cause, the State offered to prove a series of acts of sexual intercourse between the defendant, J.C. Lucas, and the prosecutrix, antedating, prior to, and beyond the period of limitation of the act alleged to have been committed on the date set forth in the indictment, indicating their intention by the following questions, directed to Elsie Allen Nelson, the prosecutrix, who was a witness on the stand at the time:
`On or about the 19th day of November, 1918, or within a year prior thereto, tell the jury what were the relations between you and the defendant, J.C. Lucas.' To which counsel for the defendant, J.C. Lucas, objected and continued to renew his objections each time such evidence was sought to be introduced as appears from the statement in the statement of facts, assigning as the grounds for his objections the following reasons: that the matter sought to be introduced was not at a date mentioned in the indictment; that it was an attempt to prove a separate, independent and distinct offense from the one on trial; that it was no part of the res gestae; no part of any system shown to have been used by the defendant; nor was it an attempt to identify him, but that it was an attempt to prejudice him before the jury by showing a course of events which would necessarily have the effect of injuring his reputation before the jury, and the Court overruled said objections, to which the defendant, through his counsel, excepted to said ruling and herewith tenders his Bill of Exceptions, *Page 441 
and asks that the same be signed and made a part of the record in said cause, which is accordingly done."
It is manifest that this bill is not sufficient. There is no statement therein of what the witness testified in answer to the question set forth. The question is not objectionable on its face, and in the absence of a showing in the bill itself, that a witness gave an objectionable answer, the bill will not be considered.
The motion for a new trial complains of the insufficiency of the evidence to corroborate the prosecutrix, the ground of said complaint being that she is an accomplice and not corroborated. The prosecutrix testified fully to facts showing the guilt of accused, and under numerous holdings of this Court, is not an accomplice. Hamilton v. State, 36 Tex.Crim. Rep.; Danley v. State, 71 S.W.R., 958.
No complaint is made to us of the charge of the court, nor of any matter with regard to the introduction of evidence, except as above stated.
There being no error in the record, the judgment of the trial court is affirmed.
Affirmed.
                          ON REHEARING.                       December 17, 1919.